Citation Nr: 1437554	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1. Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2. Entitlement to service connection for residuals of a right hand injury with laceration.

3. Entitlement to service connection for a thoracolumbar spine disorder.

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968 with additional Reserve and National Guard service. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decisions issued by the RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in December 2012; a transcript of the hearing is of record. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

Finally, the Board notes that in an August 2010 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent for instability of the right anterior cruciate ligament (ACL) and a rating in excess of 20 percent for the osteoarthritis of the right knee with limited flexion. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In March 2011, the Court granted a Joint Motion vacating the August 2010 Board decision and remanded the matter for additional development. In April 2011, the Board issued a decision that denied the Veteran claim for a rating in excess of 10 percent for instability of the right ACL prior to March 31, 2010; however, the Board assigned a 20 percent rating for the instability of the right ACL beginning March 31, 2010. The Board also denied the Veteran's claim for a rating in excess of 20 percent for osteoarthritis of the right knee with limited flexion.  Accordingly, these issues are not before the Board on appeal at this time.  

The issues of entitlement to service connection for residuals of a right hand injury with laceration and a thoracolumbar spine disorder as well as the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for entitlement to automobile and adaptive equipment or for adaptive equipment only have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

At his December 2012 Board hearing, the Veteran withdrew his claim for entitlement to automobile and adaptive equipment or for adaptive equipment only from appellate consideration.  Hence, there remains no allegation of an error of fact or law referable to this claim for service connection at this time.    

Accordingly, the Board does not have jurisdiction to further review this matter, and the appeal is dismissed. 


ORDER

The appeal regarding the claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.  


REMAND

The Veteran asserts that he sustained injury to his right hand and back in a boating accident during a period of Active Duty for Training during his period of Reserve/National Guard service. A June 1992 Statement of Medical Examination and Duty Status reflects that the Veteran was involved in a crash of a military boat. The record indicates that the Veteran fell when the boat he was in collided with another boat and documents that he complained of pain in the right knee. Again, the Veteran asserts that this same accident produced his claimed thoracolumbar spine and right hand disorders.

The Board also notes that certain service treatment records in March 1975 and March 1980 document the Veteran's complaint of and treatment for back pain of the thoracolumbar spinal segment. Additionally, a December 1996 treatment record documents treatment for trauma to the fifth digit of the right hand. The impression was extensive tendon avulsion or disruption with compensatory flexion abnormality of the distal interphalangeal joint of the right fifth digit.

To date, the Veteran has not been afforded a VA examination that addresses the likely etiology of any of the claimed right hand and thoracolumbar spine disorders. Under the circumstances, the Board finds such examinations are warranted as to these Veteran's claims of service connection. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

In addition, the Board notes that review of the claims file reveals that while the Veteran has indicated that his right hand and back symptomatology began during a verified period of active duty for training (ACDUTRA), the record nonetheless suggests that the Veteran may have relevant National Guard service that is not verified. Likewise, it is unclear from the record whether the Veteran's complete available service treatment records are associated with the claims file. As the case is already being remanded for a VA examination, the RO will be asked to make additional attempt to verify all periods of active duty, ACDUTRA or inactive duty for training (INACDUTRA) service as well as to obtain any relevant, outstanding service treatment records on remand.

The claim of entitlement to service connection for a TDIU is inextricably intertwined with these claims for service connection for residuals of a right hand injury and thoracolumbar spine disorders. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on this claim must be delayed.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain copies of all pertinent, outstanding service treatment records and service personnel records, to include verifying all periods of active duty, ACDUTRA or INACDUTRA by contacting the appropriate records repository. 

All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

2. The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right hand and thoracolumbar spine disorders. 

The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current right hand or thoracolumbar spine disability had its clinical onset during a verified period of the Veteran's service (active duty, ACDUTRA or INACDUTRA) or otherwise was due to an event or incident of that service.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


